UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 9, 2007 GENCO SHIPPING & TRADING LIMITED (Exact Name of Registrant as Specified in Charter) Republic of the Marshall Islands 000-28506 98-043-9758 (State or Other Jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 299 Park Avenue 20th Floor (Address of Principal Executive Offices) 10171 (Zip Code) Registrant’s telephone number, including area code:(646) 443-8550 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03.Creation Of A Direct Financial Obligation Or An Obligation Under An Off-Balance Sheet Arrangement Of A Registrant Genco Shipping & Trading Limited (the “Company”) entered into an interest rate swap transaction on August 9, 2007 with DnB NOR Bank ASA, New York Branch (the “Counterparty”).The Counterparty has underwritten the Company’s current $1.4 billion credit facility entered into on July 20, 2007 and is also acting as Lead Arranger, Bookrunner, and Administrative Agent.The Company and the Counterparty are also parties to an interest rate swap transaction for $100,000,000 of the Company's outstanding debt as described in the Company's Form 8-K filed with the Securities and Exchange Commission on August 6, 2007. The Company entered into the current interest rate swap transaction to mitigate the Company’s floating rate interest risk on an aggregate of $100,000,000 of the Company’s debt that is currently outstanding under its $1.4 billion credit facility.The swap has an effective date of January 2, 2008, and a termination date of January 3, 2012.The Company is required to make certain quarterly fixed rate payments to the Counterparty calculated on a notional amount of $100,000,000 for the swap, while the Counterparty is obligated to make certain quarterly floating rate payments to the Company referencing the same notional amount.The interest rate swap transaction effectively fixes the annual interest rate payable on $100,000,000 of the Company’s debt to 5.07% plus the applicable margin under the $1.4 billion credit facility.Notwithstanding the terms of the interest rate swap transaction, the Company is ultimately obligated for all amounts due and payable under the credit facility.The Company may enter into additional swap transactions in the future from time to time. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Genco Shipping
